Tbe law is positive that tbe name of tbe indifferent person and tbe reason, shall be inserted in tbe direction of tbe writ by tbe authority who signs it, when be finds a proper officer *285cannot be bad, to do tbe service without great charge, etc. and of this the law has made him the judge; and his certificate, inserted in the direction of the writ, in his own handwriting is conclusive evidence of the fact. Kirby’s Reports, 6, Lawrence v. Kingman.
2d. The direction; is to the sheriff, etc. or to William Leav-ensworth, in the disjunctive; which has left to the discretion of the plaintiff what the law has invested the authority signing the writ only with, the power of deciding. Had the direction been to the sheriff and to William Leavensworth it would have been well —• for at the time of signing it might be, that an officer was not to be had, but before serving one might be had, in such case the writ might be served by the officer.
As to the first exception, the law does not require that an indifferent person should make oath to the service; but if it did, it might be done after it is returned by leave of the court.
As to the fourth, exception, the direction is to William Leavensworth by name, which shows him not .to be an officer, but an indifferent person, in the sense of the law: If he is otherwise disqualified, by being connected with either of the parties, it was incumbent on the defendant to have pointed it out in his plea.